                                                                                              EXHIBIT 5
                                      CO-MARKETING AGREEMENT

        This Co-Marketing Agreement (“Agreement”) dated as of July 22, 2020 (the “Effective Date”) by and
between WorldVentures Marketing, LLC, a Nevada limited liability company (“WVM”), with its primary
place of business located at 5100 Tennyson Parkway, Plano, TX 75025 and Seacret Direct LLC, an Arizona
limited liability company (“Seacret”), with its primary place of business located at 8125 N. 86th Place,
Scottsdale, AZ 85258. WVM and Seacret are referred to collectively as the “Parties” and each, individually,
as a “Party”.

                                                  RECITALS

        Whereas, WVM is a multi-level marketing company that markets and sells lifestyle membership
products and services to customers (“Members”);

       Whereas, Seacret sells proprietary products including dietary supplements, nutritional and skincare
(“Product” or “Products”) through its network of sales representatives;

        Whereas, WVM wishes to make Seacret’s Products available to WVM’s Members, based upon
available inventory, for purchase by WVM Members, in all domestic and international countries in which
WVM conducts business and in which Seacret gives its approval to sell its Products (“Territory”); and

        Whereas, Seacret agrees to make its Products available to WVM’s Members in the Territory, to sell its
Products to such Members if available and as provided herein, and to remunerate WVM for each purchase of
Seacret’s Products made by WVM’s Members.

        NOW, THEREFORE, in consideration of the premises, and the mutual covenants and conditions
contained herein, WVM and Seacret agree as follows:

                                                  AGREEMENT

                1.   Program Description & Responsibilities.

                     1.1    Seacret will establish WVM as an affiliate so that WVM can refer WVM’s Members
                            to purchase Seacret’s Products as VIP Customers (“VIPC”).

                     1.2    Seacret, at no charge to WVM, will create and manage the VIPC portal for WVM
                            Members based on its existing platform.

                     1.3    WVM’s Members will be verified by WVM through a single sign-on process (SSO)
                            to authenticate.

                     1.4    Seacret agrees to make its Products available to WVM’s Members for purchase in the
                            Territory, based upon available inventory, with the understanding that Seacret will not
                            provide that service or sell any Product to any WVM Member in any country in which
                            WVM does not possess the appropriate network marketing licensure and/or in which
                            WVM is not in full compliance with all local laws affecting network marketing.

                     1.5    Seacret will provide “Turnkey Product” ordering, fulfillment and shipping services for
                            VIPC orders made by WVM Members in the Territory, subject to available inventory.
                            The Parties will review additional market expansion opportunities for their respective
                            representatives and customers within markets already open for each.

{00506205.1 }
                     1.6   Seacret will process all VIPC referral orders made by WVM Members as it would as
                           a direct customer order; except that:

                           1.6.1   The Parties acknowledge that Seacret has its own agents and customers to
                                   whom Seacret will also be selling Products;

                           1.6.2   Seacret shall have the right to prioritize its agents and customers, in terms of
                                   processing and fulfilling orders, over WVM Members;

                           1.6.3   Seacret shall have the discretion to allocate its Product to its own agents and
                                   customers, and to WVM Members, in its sole discretion; and

                           1.6.4   Seacret’s processing of all VIPC referral orders made by WVM Members
                                   shall be subject to available inventory, and shall not be liable to any WVM
                                   Member or to WVM for failing to fulfill an order due to the Product being out
                                   of stock or otherwise unavailable for purchase.

                     1.7   Seacret will provide customer service to WVM Members making VIPC purchases of
                           Seacret’s Products based on available inventory. Such customer service shall include,
                           but not necessarily limited to, assisting WVM and WVM Members in connection with
                           the Products, Product ordering, grievances, and complaints, and accepting reasonable
                           Product returns consistent with Seacret’s existing policies.

                     1.8   Seacret shall be responsible for monitoring adverse events reported by WVM or WVM
                           Members and will report such adverse events as required by law.

                     1.9   Seacret agrees that during the Term of this Agreement it will not enter into any other
                           agreements with multi-level-marketing companies to provide Seacret products under
                           an affiliate or affiliate-like relationship similar to that established by this Agreement.

                2.   WVM’s Responsibilities

                     2.1   WVM agrees to actively and regularly promote Seacret and Seacret’s Products to
                           WVM’s Members, via corporate website and communications, back office, and
                           particularly social media.

                     2.2   WVM agrees that it will not enter into any other agreements with any third parties
                           developing, manufacturing, distributing or selling the same or substantially similar
                           types of Products as those sold by Seacret to WVM’s Members. The Parties agree that
                           nothing in this Section 2.2. shall prohibit WVM from selling its own products under
                           the Dream-Body brand using any fulfillment source as they deem appropriate, so long
                           as such “Dream-Body” products are limited to the immunity support products, meal
                           replacement/protein bars, bcaa supplements, “flavors of the world” e.g. spices, coffee,
                           tea and chocolate, fitness equipment, apparel and training content, and so long as
                           WVM does not use any Seacret Intellectual Property, as defined herein, in developing,
                           improving, marketing or selling such Dream-Body brand products. WVM will assess
                           whether any manufacturing or fulfillment opportunities exist for Seacret with respect
                           to such “Dream-Body” products. In the event that WVM any Dream-Body brand
                           product, other than those product types listed above, that is the same or substantially
                           similar to a product then sold by Seacret, WVM shall not market or sell that Dream-
                           Body brand product without the written consent of Seacret.
{00506205.1 }                                           2
                     2.3   WVM agrees that it shall be solely responsible for the payment of any and all
                           commissions or other compensation to its Members, whether paid out of the WVM
                           Commission or WVM Remuneration (as defined below) or otherwise. Seacret shall
                           have no financial obligations to WVM Members. WVM agrees to defend, indemnify
                           and hold Seacret harmless from and against any claims made by WVM’s Members for
                           unpaid commissions, payments or other financial obligations owed to WVM’s
                           Members.

                     2.4   WVM agrees to inform its Members, to be responsible for, and to ensure that its
                           Members do not identify themselves, at any time, as Seacret agents or representatives,
                           it being understood that WVM’s Members are affiliated with WVM only, and have no
                           employment, independent contractor, agent, representative or any other status or
                           relationship with Seacret other than customer.

                3.   Compensation

                     3.1   Seacret will pay WVM a commission (the “WVM Commission”) equal to twenty
                           percent (20%) of the “Gross Margin” (as defined herein) of any Products purchased
                           by WVM Members during the term of this Agreement. The term “Gross Margin” shall
                           be calculated as follows: Total Revenue collected minus uncollected shipping and
                           fulfilment costs, minus Tax/VAT charges, minus refunds, and minus any discounts or
                           promotion costs. Seacret will pay WVM the WVM Commissions to WVM on a
                           weekly basis, via ACH funds, in arrears, and calculated on the prior week’s sales to
                           WVM Members.

                     3.2   Seacret will also separately pay WVM an amount (the “WVM Remuneration”) equal
                           to fifty percent (50%) of the “Net Margin” (as defined herein) of any Products
                           purchased by WVM Members during the Term of this Agreement. The term “Net
                           Margin” shall be calculated as follows: Gross Margin minus credit card processing
                           costs, minus Cost of Goods Sold (“COGS”), minus the WVM Commission. The term
                           “COGS” shall mean Seacret’s actual cost to develop, manufacture, acquire, distribute
                           and sell its Product, including but not limited to shipping, logistics, customs, and
                           related legal services, based upon the prior year’s actual costs, or an amount equal to
                           twenty-three percent (23%) of the Price of the Product, whichever is greater.
                           (Seacret’s actual COGS for 2019 is attached hereto as Exhibit A.) In the event that
                           Seacret’s actual cost to develop, manufacture, acquire, distribute and sell its Product
                           exceeds twenty-three percent (23%) of the Price of the Product, WVM may demand
                           that Seacret provide proof of its actual cost. Seacret will pay the WVM Remuneration
                           to WVM on a monthly basis, via ACH funds, in arrears, and calculated on the prior
                           month’s sales to WVM Members.

                     3.3   Seacret will provide WVM with weekly reports, in API format, of all purchases made
                           by WVM Members, as contemplated in this Section, to including individual
                           transaction records with statistics and characteristics of the transactions, base price,
                           mark up (if applicable), all taxes specified separately in addition to chargebacks and
                           returns. The weekly report shall be provided in a form that is reasonably acceptable to
                           WVM.




{00506205.1 }                                          3
                     3.4    Secret, shall for a period of three (3) years after their creation, keep, maintain and
                            preserve complete and accurate records and accounts, including all invoices,
                            correspondence, ledgers, financial and other records pertaining to the sales of
                            Products to WVM Members and to the payment of any WVM Commissions or WVM
                            Remuneration by Seacret and such records and corporate accounts shall be available
                            for inspection and audit at Seacret's corporate offices as designated by Seacret, at any
                            time or times during the Term of this Agreement or within ninety (90) days thereafter,
                            but at no time more than once per year, during reasonable business hours, by WVM
                            or its nominee. In the event that WVM discovers and proves that WVM was paid less
                            than ninety percent (90%) of the WVM Commission or the WVM Remuneration owed
                            during the Term of this Agreement, Seacret shall pay such underpayment amount to
                            WVM.

                4.   Representations and Warranties

                     4.1    Seacret represents and warrants to WVM that:

                            4.1.1   Seacret has the full legal right, power and authority to enter into this
                                    Agreement.

                            4.1.2   This Agreement is the legal, valid, and binding obligation of Seacret,
                                    enforceable against Seacret in accordance with its terms, except as
                                    enforceability may be limited by bankruptcy, insolvency, or other similar
                                    laws of general application or by general principles of equity.

                            4.1.3   All Products sold to WV Members shall be manufactured and packaged in
                                    accordance with the good manufacturing practices prevailing in the industry,
                                    including the applicable provisions of the Current Good Manufacturing
                                    Practices published by the Food and Drug Administration (21 CFR Parts 110,
                                    111 and 117), and as required by any other state or federal authorities. Seacret
                                    shall promptly notify WVM of any noncompliance with such practices or
                                    provisions. If Seacret learns of any condition that raises the possibility of
                                    finished Products being adulterated or misbranded within the meaning of any
                                    federal, state or local law, Seacret shall notify WVM within twenty-four (24)
                                    hours of first notice. Seacret shall be responsible for product recalls or market
                                    withdrawals as necessary, including notifications to affected purchasers of the
                                    Products. In the event of any Product recall or decision by Seacret, in its sole
                                    discretion, to refund the purchase price, WVM shall forfeit to Seacret any
                                    related WVM Commission payment or WVM Remuneration payment.

                            4.1.4   Seacret shall be responsible for ensuring compliance with the labeling
                                    requirements of the Food and Drug Administration, and similar regulatory
                                    agencies in countries in which Seacret sells its Products including claims on
                                    product labeling, packaging, inserts and other promotional materials
                                    distributed at the point of sale.

                            4.1.5   Seacret’s Products are composed of safe ingredients, manufactured, labeled,
                                    packaged, stored, and shipped under conditions compliant with all applicable
                                    federal, state, and local requirements including but not limited to applicable
                                    laws, regulations, and guidelines adopted by (i) the Food and Drug
{00506205.1 }                                            4
                              Administration (“FDA”) pursuant to the Federal Food, Drug, and Cosmetic
                              Act, as amended (the “Act”); and the Public Health Security and Bioterrorism
                              Preparedness and Response Act (the “Bioterrorism Act”), including but not
                              limited to the safety, composition, labeling, registration, and manufacturing
                              provisions and current industry good manufacturing practices; (ii) the Federal
                              Trade Commission (“FTC”); (iii) the Standardized Information on Dietary
                              Ingredients Work Group (“SIDI”); and (iv) applicable state and local
                              authorities responsible for regulating the manufacture, storage, and shipment
                              of food products and establishments, including without limitation, the
                              California Safe Drinking Water and Toxic Enforcement Act of 1986, and all
                              applicable laws, rules and regulations where the Products are sold.

                      4.1.6   All edible Products shall be merchantable and fit for human consumption,
                              where applicable.

                      4.1.7   Seacret is not subject to, nor is it aware of, any pending or threatened order,
                              injunction, enforcement action or other proceeding by any local, state or
                              federal governmental agency regarding the manufacturing processes, storage
                              conditions, or purity of any Products produced by Seacret.

                      4.1.8   Seacret agrees that this Agreement shall have no impact upon WVM’s’ sale
                              of travel products to its Members, and that any fulfillment of such travel
                              products by Seacret will be negotiated independent of this Agreement.

                4.2   WVM represents to Seacret that:

                      4.2.1   WVM has the full legal right, power and authority to enter into this
                              Agreement.

                      4.2.2   This Agreement is the legal, valid, and binding obligation of WVM,
                              enforceable against WVM and its affiliates, including World Ventures
                              Holdings, LLC, in accordance with its terms, except as enforceability may be
                              limited by bankruptcy, insolvency, or other similar laws of general
                              application or by general principles of equity.

                      4.2.3   The signing and delivery of this Agreement by WVM and the performance
                              by WVM of all of WVM’s obligations under this Agreement will not breach
                              any agreement to which WVM is a party, or give any person the right to
                              accelerate any obligation of WVM; violate any law, judgment, or order to
                              which WVM is subject; or require the consent, authorization, or approval of
                              any person, including but not limited to any governmental body.

                      4.2.4   WVM understands and agrees that all sales of Products by Seacret to
                              WVM’s Members shall be based on available inventory, and that Seacret
                              shall not be responsible to WVM or its Members for any shortfall in
                              inventory or “out of stock” items.

                      4.2.5   WVM understands and agrees that this Agreement shall have no impact
                              upon Seacret’s sale of its Products to its agents and customers.

{00506205.1 }                                     5
           5.        Indemnification
                     5.1     Seacret shall defend, indemnify and hold harmless WVM, its officers, directors,
                             officers, agents and employees from and against any and all damages, losses,
                             liabilities, claims, suits, costs and expenses (including reasonable attorney fees)
                             (collectively, “Claims”) resulting from or relating to any breach by Seacret of any
                             provision, warranty or covenant, under this Agreement. Seacret further agrees to
                             indemnify and hold harmless WVM and its officers, directors and agents, from and
                             against any and all damages, loss, cost, liability or expense (including attorney fees
                             and costs) incurred by any such party in connection with any complaints, demands,
                             claims, or legal actions alleging illness, injury, death, or damage as a result of the
                             consumption or use of any Product, unless those complaints, demands, claims, or
                             legal actions arise out of WVM’s negligence.

                     5.2     WVM agrees to defend, indemnify and hold harmless Seacret, its directors, officers,
                             agents and employees from and against any and all damages, losses, liabilities, claims,
                             suits, costs and expenses (including attorney fees) (collectively, “Claims”) resulting
                             from or relating to any breach by WVM of any provision, warranty or covenant,
                             WVMunder this Agreement.

                     5.3     The party entitled to indemnification under this Section 5 (the “Indemnified Party”)
                             will provide the party obligated to provide indemnification (the “Indemnifying
                             Party”) with prompt notice of any third-party Claim for which its seeks
                             indemnification, provided that the failure to do so will not excuse the Indemnifying
                             Party of its obligations except to the extent prejudiced by such failure or delay. The
                             Indemnifying Party will have the sole right to control the defense and settlement of
                             the third-party Claim, provided that the Indemnifying Party may not, without the
                             Indemnified Party’s consent, enter into any settlement which admits guilt, liability or
                             culpability on the part of the Indemnified Party. The Indemnified Party will provide
                             reasonable cooperation to the Indemnifying Party in defending any third-party Claim.

                     5.4     EXCEPT WITH RESPECT TO EACH PARTY’S INDEMNIFICATION
                             OBLIGATIONS UNDER THIS AGREEMENT, UNDER NO CIRCUMSTANCES
                             SHALL EITHER PARTY OR THEIR AFFILIATES HAVE ANY LIABILITY
                             WHATSOEVER TO THE OTHER PARTY FOR INCIDENTAL OR
                             CONSEQUENTIAL DAMAGES, SUCH AS, BUT NOT LIMITED TO, LOSS OF
                             PROFIT OR REVENUE; LOSS OF USE OF THE PRODUCTS; COST OF
                             CAPITAL; OR CLAIMS RESULTING FROM CONTRACTS BETWEEN A
                             PARTY’S CUSTOMERS AND/OR SUPPLIERS.

                6.   Term, Termination & Effects of Termination

                     6.1     Term. This Agreement shall run for a period of two (2) years from the date hereof
                             (the “Term”), unless terminated sooner. After the end of the Term, the Agreement
                             shall automatically renew for successive one (1) year terms unless either Party gives
                             written notice of its intent not to renew at least ninety (90) days before the expiration
                             of that Term.


{00506205.1 }                                             6
                     6.2     Termination.

                             6.2.1     Termination for Material Breach. Either Party may terminate this Agreement
                                       upon written notice to the other Party, if such other Party materially breaches
                                       this Agreement and the breach remains uncured for a period of thirty (30) days
                                       after receipt of written notice of such breach.

                             6.2.2     Termination for Injury to Reputation. Neither Party nor their agents or
                                       employees will take any action which is intended, or would reasonably be
                                       expected, to harm the other Party's reputation or which would reasonably be
                                       expected to lead to unwanted or unfavorable publicity to the other Party;
                                       provided, however, the foregoing limitation shall not apply to (a) compliance
                                       with any legal process or subpoena or (b) statements in response to authorized
                                       inquiry from a court or regulatory body. Notwithstanding any other provisions
                                       of this Agreement, if either Party in its sole judgment believes that the material
                                       breach of this Agreement or the conduct of the other Party constitutes an
                                       immediate and material threat to its integrity or business reputation, it may
                                       immediately terminate this Agreement without the requirement of any notice
                                       to the other Party.

                             6.2.3     Termination for Bankruptcy. Either Party may terminate this Agreement
                                       upon written notice to the other Party, if such other Party assigns its assets
                                       and/or rights for the benefit of creditors or makes a general arrangement with
                                       creditors, commits any act of bankruptcy, files a petition under any
                                       bankruptcy of insolvency law, or, if such a petition is filed against that Party,
                                       the petition is not dismissed within sixty (60) days from filing.

                     6.3     Return of Confidential Information. Immediately following termination of this
                             Agreement, each Party shall deliver to the other all of the other Party’s Confidential
                             Information, and all copies thereof (electronic or otherwise) in its possession or under
                             its control, or destroy the such Confidential Information, and all copies thereof
                             (electronic or otherwise), as directed by the other Party. In the event a Party directs
                             the other Party to destroy its Confidential Information, and all copies thereof, the other
                             Party shall provide it with a signed and dated statement from an officer of the company
                             certifying that all such Confidential Information and all copies thereof have been
                             destroyed.

                7.   Confidentiality

                     7.1. “Confidential Information” means this Agreement and all confidential or otherwise
                          proprietary business and technical information relating to the Parties and their respective
                          businesses, including, without limitation, ideas, know-how, trade secrets, production,
                          manufacturing techniques, recipes and formulas, sources of supply, pricing, costing, and
                          accounting procedures, and customer information. Confidential Information does not
                          include information that is in the public domain at the time of disclosure by the disclosing
                          Party; that enters the public domain after disclosure by the disclosing Party through no
                          fault of the receiving Party; that was or is separately disclosed to the receiving Party by a
                          third party not itself subject to an obligation of confidentiality to the disclosing Party with
                          respect to such information; or that was in the receiving Party’s possession at the time of
                          disclosure by the disclosing Party.

{00506205.1 }                                               7
                     7.2   Each Party agrees to maintain the other Party’s Confidential Information in strict
                           confidence and, except to the extent expressly permitted in this Agreement or otherwise
                           consented to in writing by the other Party, that the Confidential Information will not be
                           disclosed by it or its “Representatives” (defined to include affiliates, directors,
                           shareholders, officers, employees, agents, subcontractors, consultants, members,
                           managers, advisors, or other representatives including legal counsel, and accountants or
                           any “Person” (defined to include individuals, partnerships, companies, limited liability
                           companies, entities, corporations, or agents thereof) except with the specific prior
                           written consent of the other.
                     7.3    The Parties agree that each of their downline organizations (i.e. names, addresses and
                           other personally identifiable information commonly used in the MLM industry to
                           identify members, agents and representatives of each organization) constitute their
                           proprietary and confidential information. Each Party agrees that during the Term of this
                           Agreement and for a period of one (1) year following termination neither it nor its
                           officers, directors or senior management shall recruit or attempt to recruit a member of
                           the other Party’s downline organization to leave the other Party and join any other
                           network marketing or direct selling business including a Party’s affiliated business(es).
                           Neither Party, nor its officers, directors or senior management shall offer, entice,
                           encourage, solicit or attempt to influence a member of the other Party’s downline
                           organization to sign up with it and leave his or her organization in which they are
                           currently involved. Notwithstanding the foregoing, either Party may sell its products to
                           the other party’s members or agents (as customers) after the termination of this
                           Agreement.

                     7.4   Both Parties agree that during the Term of this Agreement and for a period of one (1)
                           year after the termination hereof, unless otherwise agreed by the Parties, that each Party
                           and its employees shall not contact, solicit, seek or in any way enter into an employment
                           relationship with any person who was an employee of the other Party as of the date of
                           termination.

           8.        Insurance

                     8.1 During the Term of this Agreement, each Party shall maintain (i) Workers’ Compensation
                         and Employees’ Liability Insurance (as required by law); and (ii) Public Liability
                         Insurance including Contractual Liability and Products Liability Coverage with a
                         combined single limit of not less than Five Million Dollars ($5,000,000). The insurance
                         policies shall be claims based and name the other Party as an additional insured party and
                         provide that at least thirty (30) days prior written notice of cancellation, amendment, or
                         lapse of coverage shall be given to said additional insured by the insurer. Each Party will
                         submit policies and/or certificates of insurance evidencing the above coverage to the other
                         Party upon the other Party’s reasonable written request.

                9.   Regulatory Action

                     9.1 If the FDA or any other domestic or foreign federal, state or local government agency
                         makes, with respect to any Product sold or distributed by Seacret under this Agreement,
                         (i) an inquiry, or (ii) gives notice of or makes an inspection at Seacret’s premises
                         (including warehouses), or (iii) seizes any such Product or requests a recall, or (iv) directs
                         Seacret to take or cease taking any action, WVM shall be notified immediately but in no
                         event later than the next business day. Seacret will investigate the inquiry or complaint
{00506205.1 }                                            8
                             and provide WVM with a written report within ten (10) Business Days after the
                             notification.

                10.   Intellectual Property

                      10.1 Seacret’s Intellectual Property. Seacret is and shall be the sole owner of all intellectual
                           property rights, including patent rights, trade secrets or other proprietary information
                           relating to Seacret’s Products (“Seacret’s Intellectual Property”). WVM shall not,
                           directly or indirectly, modify the features or functionality of, copy or create derivative
                           products using all or any portion of, analyze or remove components from, decompile, or
                           otherwise reverse engineer or attempt to reverse engineer or derive techniques,
                           ingredients, know-how or processes from the Products or permit or encourage any third-
                           party to do so. Unless otherwise expressly stated herein, this Agreement does not confer
                           to WVM any intellectual property or other rights with respect to Seacret's Products,
                           brand, formulas, packaging, or any names or logos used in connection with the Products.
                           As between Seacret and WVM, Seacret owns and shall continue to own all such
                           intellectual property rights.

                      10.2    WVM’s Intellectual Property. WVM is and shall be the sole owner of all intellectual
                              property rights, including patent rights, trade secrets or other proprietary information
                              relating to WVM’s business (“WVM’s Intellectual Property”). Seacret shall not,
                              directly or indirectly, modify the features or functionality of, copy or create derivative
                              products using all or any portion of, analyze or remove components from, decompile,
                              or otherwise reverse engineer or attempt to reverse engineer or derive techniques,
                              ingredients, know-how or processes or permit or encourage any third-party to do so.
                              Unless otherwise expressly stated herein, this Agreement does not confer to Seacret any
                              intellectual property or other rights with respect to WVM’s brand, packaging, or any
                              names or logos used in connection with the WVM’s business. As between Seacret and
                              WVM, WVM owns and shall continue to own all such intellectual property rights.

                11.   Trademarks and Tradenames

                      11.1 The Parties recognize that the corporate name and respective trademarks or tradenames
                           of the other are valuable and that all goodwill associated with use of such names and
                           marks shall inure to the benefit of the other. Either Party shall have the right to terminate
                           this Agreement immediately in the event that the other Party acts in a manner which
                           would negatively impact the reputation of such Party and/or of its name or marks and/or
                           would infringe or dilute the value of the other Party’s name or marks or which is not in
                           compliance with applicable law in the United States or any other country in which either
                           Party conducts business as the case may be. Each Party shall be solely responsible for
                           the registration and maintenance of its trademarks and tradenames in the Territory.
                           During the Term of this Agreement, each Party shall grant the other Party a revocable,
                           limited, non-assignable license to use its corporate name, trademarks or tradenames in
                           connection with its promotion or operation of the program described hereunder.

                12.   Dispute Resolution

                      12.1     The Parties shall in good faith attempt to resolve any dispute arising out of or relating
                               to this Agreement promptly by negotiations between executives who have authority to
                               settle the controversy. A party may give the other parties written notice of any dispute
                               not resolved in the normal course of business. Within 20 days after delivery of that
{00506205.1 }                                               9
                             notice, executives of the affected parties shall meet at a mutually acceptable time and
                             place, or by teleconference and thereafter as often as they reasonably deem necessary,
                             to exchange relevant information and to attempt to resolve the dispute. If the matter
                             has not been resolved within 60 days of the disputing party's notice, or if the parties
                             fail to meet within 20 days, either party may initiate mediation of the controversy or
                             claim as provided in Section 12.3.

                      12.2   Any controversy or claim arising out of or relating to this Agreement or the existence,
                             validity, breach or termination thereof, whether during or after its Term, will be finally
                             settled by compulsory arbitration in accordance with the Commercial Arbitration
                             Rules and Supplementary Procedures for Commercial Arbitration of the American
                             Arbitration Association (“AAA”).

                      12.3   To initiate arbitration, either party will file the appropriate notice at the appropriate
                             Regional Office of the AAA. The arbitration proceeding will take place in Phoenix,
                             Arizona, for a period not to exceed three (3) days. The arbitration panel will consist of
                             three (3) arbitrators, one arbitrator appointed by each Party and a third neutral
                             arbitrator appointed by the AAA. Any communication between a Party and any
                             arbitrator will be directed to the AAA for transmittal to the arbitrator.

                      12.4   The arbitral award will be the exclusive remedy of the Parties for all claims,
                             counterclaims, issues or accountings presented or plead to the arbitrators. The award
                             will (i) be granted and paid in U.S. Dollars exclusive of any tax, deduction or offset
                             and (ii) include interest from the date of breach or other violation of the Agreement
                             until the award is fully paid, computed at the then-prevailing LIBOR rate. Judgment
                             upon the arbitral award may be entered in any court that has jurisdiction thereof. Any
                             additional costs, fees or expenses incurred in enforcing the arbitral award will be
                             charged against the Party that resists its enforcement.

                13.   Miscellaneous

                      13.1   Relationship of Parties. Seacret and WVM are independent contractors for the
                             purpose of this Agreement. Neither the execution, delivery nor performance of this
                             Agreement will be construed to constitute either party as an agent or representative of
                             the other for any purpose. Neither the execution, delivery nor performance of this
                             Agreement will be deemed to establish a joint venture or partnership between the
                             Parties. Except as otherwise provided herein, neither Party has the authority to (i) bind
                             the other Party by or to any contract, representation, understanding, act or deed, (ii)
                             represent that either Party is an agent of the other Party, or (iii) represent that either
                             Party is responsible for the acts or omissions of the other Party.

                      13.2   Force Majeure. The Parties shall not be responsible for any failure to perform due to
                             unforeseen circumstances or causes beyond their reasonable control, including but not
                             limited to acts of God, war, riot, embargoes, acts of civil or military authorities, fires,
                             floods, accidents, strikes, epidemics, pandemics, or shortages of transportation,
                             facilities, fuel, energy, labor, or materials. In the event of any such delay, the Parties
                             may defer performance hereunder for a period equal to the time of such delay.

                      13.3   Severability. If any provision of this Agreement shall be prohibited or unenforceable
                             by any applicable law, the provision shall be ineffective only to the extent and for the

{00506205.1 }                                             10
                       duration of the prohibition or unenforceability, without invalidating any of the
                       remaining provisions.
                13.4   Waiver. The temporary, limited, or specific waiver of any term, provision, or
                       condition of this Agreement or a breach thereof will not be considered a waiver of any
                       other term, provision, or condition, or of any subsequent breach of the same term,
                       provision, or condition.

                13.5   Amendment. This Agreement may be amended only by a written document signed by
                       the party against whom enforcement is sought.

                13.6   Assignability. This Agreement shall be binding upon and be for the benefit of the
                       Parties and their legal representatives, successors, and assigns. Neither party may
                       assign this Agreement without the prior written consent of the other.

                13.7   Choice of Law. This Agreement shall be interpreted and construed in accordance with
                       the laws of the state of Arizona, without giving effect to, choice of law rules. The Parties
                       consent to jurisdiction and venue in the state and federal courts located in Maricopa
                       County, Arizona.

                13.8   Notice. All Payments must be remitted via ACH funds. All notices shall be made in
                       writing and may be given by personal delivery, via overnight courier requiring a
                       signature for delivery, or by certified or registered mail, return receipt requested.
                       Notices sent by mail should be addressed as follows:

                                WorldVentures Marketing, LLC
                               Attn: Eric Haynes, Chief Legal Officer
                               5100 Tennyson Parkway
                               Plano, Texas 75024
                               Email: ehaynes@worldventures.com

                               Seacret Direct LLC
                               Attn: Izhak Benshabat
                               8125 N. 86th Place
                               Scottsdale, AZ 85258
                               Email: izhak@seacret.com

                       and when so addressed shall be deemed given five (5) days after deposited in the U.S.
                       mail, first class, postage prepaid, and postmarked. In all other instances, notices, bills,
                       and payments shall be deemed given at the time of actual delivery. Changes may be
                       made in the names and addresses of the person to whom notices, bills, and payments
                       are to be given by giving notice pursuant to this section.

                13.9   Construction. Section headings are included for convenience but shall not form a part
                       of the Agreement or affect the interpretation of any part hereof. The word “including”
                       is used in this Agreement in a non-exclusive sense and, unless otherwise expressly set
                       forth, shall be interpreted as being illustrative and not limiting.



{00506205.1 }                                       11
                13.10     No Third-Party Beneficiaries. Nothing herein is intended or shall be construed to
                         confer upon any person or entity other than the Parties and their successors or assigns,
                         any rights or remedies under or by reason of this Agreement.

                13.11    Expenses. Each party shall bear its own expenses associated with this Agreement.

                13.12    Compliance. Each Party will comply with all laws relating to the performance of this
                         Agreement including federal and state laws, rules and regulations and represents and
                         warrants that execution of this Agreement and performance of its obligations under
                         this Agreement does not and will not breach any other agreement to which it is or will
                         be a party, including but not limited to any agreements with its customers.

                13.13    Press Releases. Neither Party shall publish any press release, make any other public
                         announcement or otherwise communicate with any news media concerning this
                         Agreement or the transactions contemplated hereby without the prior written consent
                         of the other Party; provided, however, that nothing contained herein shall prevent
                         either Party from promptly making all filings with governmental authorities as may,
                         in its judgment be required or advisable in connection with the execution and delivery
                         of this Agreement or the consummation of the transactions contemplated hereby.

                13.14    Counterparts & Electronic Signatures. This Agreement may be signed in counterparts.
                         A fax transmission of a signature page will be considered an original signature page.
                         Any signature (including any electronic symbol or process attached to, or associated
                         with, a contract or other record and adopted by a Party with the intent to sign,
                         authenticate or accept such contract or record) hereto or to any other certificate,
                         agreement or document related to this transaction, and any contract formation or
                         record-keeping through electronic means shall have the same legal validity and
                         enforceability as a manually executed signature or use of a paper-based recordkeeping
                         system to the fullest extent permitted by applicable law, including the
                         Federal Electronic Signatures in Global and National Commerce Act, the Texas State
                         Electronic Signatures and Records Act, or any similar state law based on the Uniform
                         Electronic Transactions Act, and the parties hereby waive any objection to the
                         contrary.

                13.15    Entire Agreement. This Agreement embodies the entire understanding of the Parties
                         and shall supersede all previous communications, representations or understandings
                         either oral or written between the Parties relating to the subject matter hereof.


                ACCEPTED AND AGREED:
                SEACRET DIRECT, LLC:                                WORLDVENTURES MARKETING, LLC


                By:                                                 By: ____________________________
                      Izhak Benshabat                                     Eddie Head
                      Title: Managing Member                              Title: President, Spherature
                                                                          Holdings, llc,




{00506205.1 }                                        12
                            EXHIBIT A

                SEACRET’S COST OF GOODS SOLD – 2019




{00506205.1 }                  13
